        Case 1:19-cv-02039-LJL-OTW Document 22 Filed 04/14/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
BART J. TARULLI,
                                                                 :
                                      Petitioner,                :        19-CV-2039 (LJL) (OTW)
                                                                 :
                     -against-                                   :        REPORT & RECOMMENDATION
                                                                 :
AMERIPRISE FINANCIAL SERVICES, INC.,                             :
                                                                 :
                                      Respondent.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         To the Honorable Lewis J. Liman, United States District Judge:

         Petitioner Bart J. Tarulli (“Tarulli”), proceeding pro se, brought a petition in New York

State Supreme Court to vacate a FINRA arbitration award. Respondent, Ameriprise Financial

Services, Inc. (“Ameriprise”) removed the petition on March 5, 2019, and filed a motion to

dismiss which was fully briefed on May 21, 2019. Although Tarulli’s opposition was served on

Ameriprise, it was not filed on the docket until February 4, 2020. (See ECF 19, 20). For the

reasons identified below, I recommend that Tarulli’s petition be dismissed as untimely.


I.       Background1


1
  The Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and
interpret them to raise the “strongest [claims] that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d
471, 474–75 (2d Cir. 2006) (internal quotation marks and citations omitted). Both Petitioner and Respondent have
referenced and attached the verified petition and other relevant documents. On a motion to dismiss, the Court
may consider documents attached to the complaint as an exhibit. See, e.g., Paulemon v. Tobin, 30 F.3d 307, 308–
09 (2d Cir. 1994); Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993); LaSalle Nat'l Bank v. Duff & Phelps
Credit Rating Co., 951 F. Supp. 1071, 1081 (S.D.N.Y. 1996). In ruling on a motion to dismiss, the Court may also
consider documents omitted from the plaintiff's complaint but attached by a defendant to its motion to dismiss,
particularly where the plaintiff had actual notice of the information or documents in the defendant’s papers. See,
        Case 1:19-cv-02039-LJL-OTW Document 22 Filed 04/14/20 Page 2 of 6




         Until approximately December 20, 2015, Tarulli acted as a financial advisor under a

franchise agreement with Ameriprise. Ameriprise terminated the franchise agreement and

Tarulli’s FINRA registration “for violation of company policies related to unauthorized trades in

an Ameriprise client’s account.” (ECF 12 ¶ 6). After Tarulli’s termination, he initiated an

arbitration proceeding in FINRA’s Office of Dispute Resolution on or around November 25,

2016. (ECF 1-2 at 146; ECF 12, ¶ 7). On or around September 20, 2018, the FINRA arbitrators

issued an award denying all relief sought, but recommended expungement of the “Termination

Explanation” of the Form U5 filed by Ameriprise to state, in its entirety, “The registered

representative was terminated on December 7, 2015 for company policy violations.” (See ECF

12-1). The arbitration award was served on the parties on September 21, 2018. (Id.)


         On October 19, 2018, Petitioner filed his Verified Petition in New York State Supreme

Court, but it does not appear to have been verified until February 12, 2019. (Compare ECF 1-1,

at 1-3, with Id. at 10). In his opposition, Petitioner asserts that he served Ameriprise with his

petition on February 13, 2019. (ECF 20 at 6). On March 5, 2019, Respondent removed the

Petition to this Court. Petitioner seeks vacatur of the arbitration award “due to actions and

behaviors that violate FINRA arbitration rules & regulations.” (Verified Petition – ECF 1-1 at 7).


         Respondent, represented by counsel, filed its motion to dismiss, asserting only a

timeliness argument, on March 12, 2019, and filed its reply, addressing Petitioner’s opposition,

on May 21, 2019, apparently never noticing that pro se Petitioner had not filed his opposition



e.g., Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47–48 (2d. Cir. 1991) (district court may consider exhibits
omitted from a plaintiff's complaint but attached as exhibits to a defendant's motion papers where “there was
undisputed notice to plaintiffs of their content and they were integral to plaintiff's claim.”).

                                                           2
       Case 1:19-cv-02039-LJL-OTW Document 22 Filed 04/14/20 Page 3 of 6




brief on the docket. I issued an order on January 14, 2020, directing Petitioner to file his

opposition on the docket, which he timely filed on February 4, 2020. (ECF 20). On February 10,

2020, Petitioner filed a letter attaching correspondence from the Hennepin County Sheriff’s

Office concerning the timing of service, which the Court will construe as a supplement to his

opposition. (See ECF 21).


II.    Discussion

       A. Timeliness

       The parties do not dispute that the arbitration award was served on September 21,

2018, and that Petitioner served his Verified Petition to vacate the award on February 13, 2019,

or 143 days later. (ECF 1-2 at 150; ECF 12 ¶¶ 11-13; ECF 20 at 6). Construing Petitioner’s

opposition to raise the strongest arguments, Petitioner argues that under federal or state

procedural rules, the service of a “summons and complaint” was due in 120 days or, in the

alternative, that the 90-day time for service should have been tolled for a period of delays

when he attempted unsuccessfully to serve Ameriprise by mailing an unverified petition to the

“Henedin [sic] [County] Sheriff Office.” (See ECF 20).


       Under 9 U.S.C. § 12, a “[n]otice of motion to vacate, modify, or correct an award must

be served upon the adverse party . . . within three months after the award is filed or delivered.”

Courts in this circuit have found that this three-month limitation “is a statute of limitations and

the failure to bring a timely motion is an absolute bar to an application seeking vacatur or

modification.” Hamilton v. Navient Solutions, LLC, No. 18-cv-5432 (PAC), 2019 WL 633066, at *4

(S.D.N.Y. Feb. 14, 2019) (citing Northeast Sec., Inv. v. Quest Capital Strategies, Inc., No. 03-cv-


                                                  3
       Case 1:19-cv-02039-LJL-OTW Document 22 Filed 04/14/20 Page 4 of 6




2056 (RWS), 2003 WL 22535093, at *2 (S.D.N.Y. Nov. 7, 2003) (denying motion to vacate as

untimely for being served one day too late); see also Marshak v. Original Drifters, Inc., No. 19-

cv-7035 (PGG), 2020 WL 1151564 at *4 (S.D.N.Y. Mar. 10, 2020) (holding that 9 U.S.C. §12

“offers no exception to the three-month service period”) (internal quotations omitted) (quoting

Florasynth, Inc. v. Pickholz, 750 F.2d 171, 175 (2d Cir. 1984)).


       Plaintiff asserts that he attempted to serve Respondents with a copy of the Petition

(originally filed in New York State Supreme Court) by mailing it to the “Henedin [sic] County”

Sheriff’s Office at “350 S st, Minneapolis, Mn.,” on or around “October 21-22, 2018.” (ECF 20 at

8). He then asserts that his papers were returned to him on November 29, 2018. (Id. at 9).

Assuming that were the case, Petitioner still had 21 days left to timely serve Respondents, but

he failed to do so. “Even in pro se cases, there is no exception to the requirement that a motion

to vacate be served within 90 days of the date the award was filed or delivered and failure to

comply with this requirement waives the right to seek vacatur.” Lobaito v. Chase Bank, No. 11-

cv-6883 (PGG), 2012 WL 3104926 at *5 (S.D.N.Y., Jul. 31, 2012) (internal citations and

quotations omitted) (quoting Funcia v. NYSE Group, No. 07-cv-1745 (RWS), 2007 WL 4276897,

at *3 (S.D.N.Y. Dec. 3, 2007)) aff’d 529 Fed. Appx. 100 (2d Cir. 2013); see also Santos v. Gen.

Elec. Co., No. 10-cv-6948 (JSR) (MHD), 2011 WL 5563544, at *7 (S.D.N.Y. Sept. 28, 2011)

(holding that even where a litigant “confronts obstacles to the prompt service of her

pleading . . . because she must wait until that Clerk processes her complaint, that would not

excuse her non-compliance with the notice requirement.”), report and recommendation

adopted, No. 10-cv-6948 (JSR), 2011 WL 5563536 (S.D.N.Y. Nov. 15, 2011).



                                                  4
        Case 1:19-cv-02039-LJL-OTW Document 22 Filed 04/14/20 Page 5 of 6




III.     Conclusion

         For the foregoing reasons, I respectfully recommend that Defendant’s Motion to

Dismiss, (ECF 6), be GRANTED and, accordingly, that Petitioner’s petition should be dismissed

as untimely.


IV.      Objections

         Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure,

the parties shall have fourteen (14) days (including weekends and holidays) from receipt of this

Report to file written objections. See also FED. R. CIV. P. 6 (allowing three (3) additional days for

service by mail). A party may respond to any objections within fourteen (14) days after being

served. Such objections, and any responses to objections, shall be filed or filed by mail with the

Clerk of Court, Pro Se Intake Unit, United States Courthouse, 500 Pearl Street, Room 200, New

York, New York 10007.2 Any requests for an extension of time for filing objections must be

directed to Judge Liman. If Plaintiff wishes to review, but does not have access to, cases cited

herein that are reported on Westlaw, he should request copies from Defendants. See Lebron v.

Sanders, 557 F.3d 76, 79 (2d Cir. 2009).


         FAILURE TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER

OF OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. (See Thomas v. Arn, 474 U.S. 140,

155 (1985); IUE AFL-CIO Pension Fund v. Herrmann, 9 F.3d 1049, 1054 (2d Cir. 1993); Frank v.




2
 In light of the ongoing COVID-19 pandemic, the Pro Se Intake Unit is accepting filings through the mail and
through a drop box located in the courthouse lobby. Filings from pro se parties without electronic filing privileges
are also being temporarily accepted by email. Further information and instructions may be found at
https://www.nysd.uscourts.gov/prose. Parties are encouraged to avoid travel and submit filings via mail or email.

                                                          5
      Case 1:19-cv-02039-LJL-OTW Document 22 Filed 04/14/20 Page 6 of 6




Johnson, 968 F.2d 298, 300 (2d Cir. 1992); Wesolek v. Canadair Ltd., 838 F.2d 55, 58 (2d Cir.

1988); McCarthy v. Manson, 714 F.2d 234, 237-38 (2d Cir. 1983)).


       The Defendant is directed to mail/serve a copy of this Report and Recommendation

on the pro se Plaintiff and file proof of service on the docket.




       Respectfully submitted,



                                                            s/ Ona T. Wang
Dated: April 14, 2020                                                  Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                6
